Citation Nr: 1401073	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-38 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bowel incontinence, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from April 1978 until August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the RO. 

The Board previously considered this appeal in March 2011 and denied the claim for a rating in excess of 60 percent for bowel incontinence.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued a single judge memorandum decision vacating the March 2011 decision to the extent it denied a rating in excess of 60 percent for bowel incontinence and remanding the matter for further development. 

In light of the Court's memorandum decision, the Board subsequently remanded the claim in April 2013 for additional development.  As will be discussed in detail below the RO has substantially complied with the requested development, but continued to deny the benefits sought on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the case is properly returned to the Board.

In a July 2013 statement the Veteran reported that he constantly has pain in his neck, back and shoulders and further reports that his depression is getting worse.  It is unclear whether the Veteran is attempting to file claims to reopen and claims for increased evaluations.  Accordingly these issues are REFERRED to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's bowel incontinence is not manifested by complete loss of sphincter control.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for bowel incontinence have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.114, Diagnostic Code 7332 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In the present case, letters sent to the Veteran in January 2007, May 2008, and May 2013 fully addressed all notice elements.  The claim was subsequently readjudicated in a July 2013 Supplemental Statement of the Case.

VA also has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record includes the Veteran's service treatment records, VA outpatient treatment records, private medical records, lay statements and the report of VA examinations. 

The Board notes the record includes notices that he Veteran was hospitalized.  For example, records reflect the Veteran was admitted to a VA hospital from July 17 until July 19, 2013, for chronic pain tetraplegia.   Prior records indicate a 2 day admission in February 2009 record for cervical stenosis.  Although the complete hospitalization records have not been obtained, there is nothing that indicates the Veteran was hospitalized for bowel incontinence.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010)(explaining "relevant" records are records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim).  Accordingly, the Board finds that obtaining these records is not necessary. 

The Board previously remanded the claim in April 2013 for updated treatment records and a VA examination.  The Board requested that the VA examiner explain the difference between fairly frequent involuntary bowel movements and complete loss of sphincter control and determine whether the manifestations of the Veteran's bowel incontinence represent extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.  The examiner was then directed to establish whether there is (or is not) complete loss of sphincter control. 

On remand, the Veteran was afforded a VA examination in June 2013.  The examiner considered the Veteran's subjective history and complaints and performed a thorough physical examination.  The Board notes that the June 2013 VA examiner did not explain the difference between fairly frequent involuntary bowel movement and complete loss of sphincter control.  However, the examiner clearly indicated whether or not there was complete loss of sphincter control and supported his opinion by pointing to objective findings.  Although a definition distinguishing between the two rating criteria was requested, the pertinent question in this case is whether or not there is complete loss of sphincter control and the examiner has thoroughly addressed that question.  As the examiner provided all necessary findings and explanations needed to evaluate the claim the Board finds the June 2013 VA examination substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the Veteran's representative has argued in the November 2013 statement that a remand is necessary due to the examiner's use of the phrase "resort to mere speculation."  In light of this phrase and the representative's argument, the Board carefully considered whether another remand was necessary.  See e.g. Jones v. Shinseki, 23 Vet. App. 382 (2010).  A review of the opinion provided, however, reflects that the examiner very clearly expressed the opinion he meant to convey and used this phrase "resort to speculation" in the context of explaining that he could not comment any further than the comments he already provided.  To the extent he provided an opinion, the examiner provided a full rationale for the conclusion he reached.  As the report must be read as a whole, it is clear that the examiner was not simply resorting to speculation.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105, (2012)(noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As such, although the phrase appears in the opinion, it does not render the examination inadequate as there is no indication that the opinion provided was speculative.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Merits of the Claim

The Veteran seeks an increased evaluation for bowel incontinence.  A February 2005 rating decision granted service connection for bowel incontinence and assigned a 10 percent evaluation effective August 6, 2003.  An August 2006 rating decision granted a 30 percent evaluation.  The Veteran filed a claim for an increased evaluation in October 2006 and argued that the condition was more severe than evaluated and in a June 2007 rating decision the RO continued the 30 percent rating.  The Veteran filed a timely notice of disagreement to that rating decision and this appeal followed.  During the pendency of the appeal, the RO granted an increased 60 percent evaluation effective October 18, 2006, the date of receipt of the Veteran's claim.  As it is generally be presumed that the maximum benefit allowed by law and regulation is sought, the Veteran's claim for an increased evaluation for the bowel incontinence is still on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's bowel incontinence was evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7332 which evaluates rectum and anus, impairment of sphincter control.  Under this diagnostic code a 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted if there is complete loss of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332. 

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of VA outpatient treatment records, reports of VA examinations and lay statements of the Veteran.  

During his April 2006 VA compensation and pension examination, the Veteran explained that if he is not near a bathroom in 10-15 seconds, he has an accident.  He reported using Depends pads and indicated that he usually soiled them unless he was near a bathroom.  He reported formed stools and denied diarrhea or blood in the stools.  He indicated that when he was out he needed to change his pads at least two times.  At night, he had at least one or two accidents where he had incontinence.  Rectal examination reflected normal sensation, reflex and tone.  There was a marked benign enlarged prostate.  The abdomen was soft and nontender.  The assessment was bowel incontinence that was as likely as not secondary to his C5-6 fracture.  The Veteran reported a gradual worsening of symptoms but explained if he was close to a restroom he had no problems.  

The Veteran also treated for fecal incontinence at VA facilities.  During a July 2006 VA treatment visit the Veteran reported some hematochezia (blood clots) associated with bowel movements in May or June which lasted about three weeks.  It occurred with 2 to 3 bowel movements and then stopped.  He had some urgency incontinence, both loose and formed stools which were improved with medications.  It now occurred 1 to 2 times weekly at most.  Rectal examination on that date reflected normal sensation and control, no wink, increased tone, no masses or nodules, heme negative, stool with positive control, and a strongly positive bulbocavernosus reflex (BCR).  

In September 2006, the Veteran indicated he had to drop out of school because of frequent uncontrollable bowel accidents.  He stated that he had bowel leakage 6 to 9 times a day.  He was not on any bowel program.  In October 2006 he described frequent uncontrollable bowel accidents and reported bowel urgency and frequency.  Stool was described as runny but he also reported incontinent formed stools as well.  There was no frank incontinence unless a bathroom was not nearby.  He indicated he had awakened at night and already had bowel movements 8 times in the past 2 months.  He reiterated that he dropped out of school because of it.  Rectal examination indicated normal sensation and control, no wink, normal tone, no masses or nodules, strongly positive BCR which rapidly habituates.  The physician indicated that he suspected incontinence was not due to progression in neuro lesion runny stool may be from anxiety.

During a July 2008 VA compensation and pension examination for aid and attendance purposes, the Veteran reported bowel incontinence for the past two years and related that he used 6 to 9 pads per day if he is away from home.  If at home, he used about three pads per day.  There was no rectal pain or itching but he occasionally saw bright red blood with clumps in his stools.  No rectal examination was performed. 

During an August 2008 VA treatment visit, the Veteran's bowel remained unchanged and he reported using suppositories in the morning.  He continued to report constant watery leakage, including at night.  He reported wearing an adult diaper which was always soiled when taken off, about 6 times daily.  He had at least one morning bowel movement, and often went twice, followed by the prompt need to evacuate again 2 to 3 times.  Stools were described as formed.  Rectal examination was deferred.  

A September 2008 VA outpatient treatment note indicated that the Veteran used a suppository at night that resulted in avoiding incontinence overnight.  He had a bowel movement in the morning and urgency thereafter.  He was able to avoid accidents by being close to the bathroom.  Stools were formed, and leakage was less watery.  He still wore an adult diaper which was always soiled when taken off, now about 4 to 5 times daily.  

Only occasional incontinence at night was noted during a November 2008 VA treatment visit.  The Veteran had a bowel movement in the morning and reported that he still wore adult diapers which were always soiled when he took them off, about 2 to 3 times daily.  Bowel movements and accidents increased to 9 times a day in December 2008.  The Veteran admitted that he had not been eating as much fiber and that he still used adult diapers.  A May 2011 treatment record reflected that the Veteran reported multiple episodes of leakage/urgency daily and at night for which he wore a pad.  He reported urgency with multiple bowel movements daily.  He used a suppository for an extended time but still had bowel frequency and leaking.  His stools varied from watery to hard but were usually soft.  Psyllium was helpful.

A December 2011 VA treatment note indicated the Veteran was incontinent of bowel 4-5 times daily.  Stool was runny and dark but there was no blood.  He had no warning and indicated this had been present for 4-5 months.  Another December 2011 VA record noted complaints of urgency, leakage and occasional frank incontinent bowel movements 4-5 times daily.  The stool was described as runny and dark but there was no blood.  The physician noted the Veteran took psyllium and his stools were now firmer than historically.  He also still took docusate.  The Veteran indicated he stayed home a lot because of it and also wore pads.  He previously tried a suppository but he still had frequent bowel movements.  The assessment was urgency, leakage and occasional incontinence.  A May 2012 VA outpatient bowel management treatment record indicated the Veteran voluntarily had a bowel movement on a nearly daily basis.  The Veteran described minimal leakage at home but described urgency and incontinence when he was out.  He described urgency with multiple bowel movements daily.  Stool varied from watery to formed.  Psyllium helped.  There was no hematochezia or melena.  There was no abdominal pain.  There was no vomiting, diarrhea or reflux.  Rectal examination reflected wink was negative, sensation and control were normal, tone was mildly increased, BCR was strongly and persistently positive.  There were no masses.  The assessment was neurogenic bowel with incontinence and needed to avoid loose stool and leakage.  Bowel clean out was ordered and psyllium was increased.  In February 2013 the stool was described as hard and leakage was reported twice daily, described as sometimes runny and sometimes hard.  The Veteran reported trying a medication while in Jamaica with some success and he indicated he wanted to try it again.  

During the July 2013 VA examination, the Veteran explained he used diapers for leakage 8-9 times a day.  He indicated he felt the sensation to defecate but was unable to get to the toilet on time.  He took medication for constipation and a muscle relaxant but did not take medication specifically for anal sphincter tone dysfunction.  In reporting the signs or symptoms, the examiner checked the boxes that the Veteran had impairment of rectal sphincter control with leakage necessitating wearing of pad, extensive leakage, fairly frequent involuntary bowel movements and complete loss of sphincter control.  The examiner also checked the box noting severe or complete persistent rectal prolapse.  

Rectal examination was normal and no external hemorrhoids, anal fissures, or other abnormalities were noted.  The examiner indicated there were no internal or external hemorrhoids and there was no rectal prolapse as the Veteran stated on subjective report.  Digital examination was without any masses or fecal impaction.  On squeeze pressure he had mild discernible pressure.  He had decreased rectal compliance.  No loss of bowel was noted on pushing down.  Sensation was intact and the Veteran was not wearing a diaper.  

The examiner noted that the rectum or anus condition did not impact the Veteran's ability to work.  The examiner concluded the Veteran had a mild decrease in rectal compliance not severe enough to cause incontinence of bowel.  The examiner explained that there could be some leakage because of not being able to get to toilet fast enough but no evidence of a need for a diaper was noted on physical examination.  The Veteran was on narcotics and muscle relaxant that could contribute to constipation.  The examiner opined that the Veteran did not have complete loss of sphincter control and his subjective report of frequent incontinence and rectal prolapsed did not correlate with the objective physical rectal digital examination as sensation was intact, there was no mass or fecal impaction, and he could induce mild discernible pressure on squeeze test.  He stated that he could not comment further without resort to mere speculation.  

Examining the evidence in light of the above rating criteria illustrates that an increased evaluation for the Veteran's bowel incontinence under Diagnostic Code 7332 is not warranted.  

The Board notes and the Veteran's representative points out that the phrases "extensive leakage and fairly frequent involuntary bowel movement" and "complete loss of sphincter control" are not defined in the present version of the pertinent regulation.  The Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  In interpreting regulations, we must consider its plain language and consider the terms in accordance with their common meaning.  See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997).  In this regard, complete is defined as total or absolute.  See Merriam-Webster's Collegiate Dictionary 254 (11th ed. 2003).  

Historically, the diagnostic code allowed only for complete loss of control of sphincter ani and rated that as permanent total.  38 C.F.R. § 4.114 (1919).  There were ratings for hemorrhoids and prolapse and stricture but no lower ratings for lesser degrees of loss of sphincter control.  Id.  In 1935, the rating schedule was amended and allowed for the rating of post-operative residuals and loss of sphincter control based upon leakage.  38 C.F.R. § 4.114 (1935).  This was the first time "extensive leakage and fairly frequent involuntary bowel movement" was used and at that time it warranted a 50 percent evaluation; however, it was not further defined by the regulation.  The rating schedule indicated, however, that the rating for loss of sphincter control, complete, permanent total in all occupations will be applied only when uncontrollable bowel evaluation or leakage is so irregular or frequent as to make employability practically impossible.  Id.  The rating for extensive leakage and fairly frequent involuntary bowel movements was increased to 60 percent in November 1962 and has remained virtually unchanged since that time.  

Considering the above, the Board finds that the record does not reflect that the Veteran's bowel incontinence manifests with a level of severity matching either definition of "complete" loss of sphincter control.  The record as a whole indicates that the Veteran complains of urgency and leakage and wears adult diapers which he changes due to leakage anywhere from 2 to 9 times a day.  He takes several medications to manage the condition.  However, despite the urgency and leakage, the Board does not find there is complete loss of sphincter control as the evidence clearly demonstrates that the Veteran retains sphincter control.  Specifically, the evidence reflects he has always retained sensation in the rectum.  See April 2006 VA examination, July 2006 VA outpatient treatment record, April 2011 VA outpatient treatment record, May 2011 VA outpatient treatment record, May 2012 VA outpatient treatment record, June 2013 VA examination.  The April 2011 record noted a decreased ability to tighten the sphincter, but does not reflect or describe total loss of control.  Significantly, examination one month later in May 2011 described control as normal and other VA records continue to reflect normal control.  See May 2012 VA record, June 2013 VA examination.  

The Board notes that the June 2013 VA examiner checked the box for complete loss of sphincter control, however, reading the examination report as a whole indicates clearly that the examiner felt there was not complete loss of sphincter control.  In fact, in the examiner's conclusion, he explained that the Veteran's decrease in rectal compliance was mild and was not severe enough to cause incontinence of bowel.  The examiner further concluded the Veteran did not have complete loss of sphincter control and explained that although there was a subjective report of frequent incontinence and rectal prolapsed, this lay report did not correlate with the objective physical findings as sensation was intact, there was no mass or fecal impaction and the Veteran was still able to induce mild discernible pressure on squeeze test.  

Nor does the record reflect that the Veteran's bowel incontinence resulted in uncontrollable bowel evaluation or leakage so irregular or frequent as to establish that he is unable to obtain and retain substantially gainful employment.  To the extent the Veteran has reported that he had to drop out of school because of the frequency of the bowel incontinence, the Board notes that this does not equate to unemployability within the meaning of 38 C.F.R. § 4.16.  While dropping out of school may pose a serious impediment to the types of jobs the Veteran may ultimately obtain, the regulation does not contemplate compensation for that type of interference.  See 38 C.F.R. § 3.321 (noting the provisions of the rating schedule represent the average impairment in earning capacity in civil occupations and further explaining that exceptional disability picture is one with such related factors as marked interference with employment); 4.1 (noting that the rating represents the average impairment in working capacity and degrees of disability are considered adequate to compensate for considerable loss of working time); Miller v. Shinseki, 2011WL 287196, *3 (January 31, 2011); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  Furthermore, a subsequent September 2007 and September 2010 and May 2011 VA records noted that the Veteran planned to continue to get a masters and wants a letter to indicate it is okay for him to go to school, suggesting that the Veteran did not himself believe that his condition would fully prevent his schooling.  

Furthermore, the record illustrates that the Veteran can improve his control.  Medical records indicated that the frequency of leakage and the Veteran's ability to avoid accidents decreases when he is close to the toilet.  The June 2013 VA examination suggested in fact that the incontinence was less a product of control of the sphincter and more a result of the Veteran's ambulatory issues.  A December 2008 VA record also noted that the leakage increased when he did not eat fiber.  Records also reflect decreased overnight leakage with use of suppositories.  In other words, the Veteran has demonstrated that he can manage his condition through diet and suppository use.  

To the extent to which the Veteran has indicated he is totally unemployable as a result of his bowel incontinence, the Board finds that the condition on its own does not prevent employability.  Although the Veteran at times has indicated he had to stop working in part due to his bowel incontinence, he has never asserted that this condition on its own prevented employment.  In fact, during a July 2011 mental health treatment visit the Veteran explained he was unable to continue working due to his neck and bladder incontinence.  In May 2011, the Veteran asserted that he was unemployed due to the bladder, bowel and physical pain.  Most significantly, the June 2013 VA examination concluded that the rectum or anus condition did not impact the Veteran's ability to work.  

The Veteran's representative argued in the Appellate Brief to the Court that while the phrase "complete loss of sphincter control" was not defined in Diagnostic Code 7332, a separate regulation, 38 C.F.R. § 3.350(e)(2), which addressed the requirements for granting special monthly compensation for paraplegia under 38 U.S.C.A. § 1114(o) , provided that "[t]he loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures."  The Veteran's representative argues that applying that definition, the Veteran is on a strict regiment for bowel maintenance and therefore has complete loss of bowel function.

In support of this contention, the Veteran's representative submitted a February 1994 administrative review involving a different Veteran, the then-Director of VA's Compensation and Pension Service retroactively granted a 100 percent rating for the loss of bowel function under 38 C.F.R. § 4.114, Diagnostic Code 7332.  Therein, the Director found that the maintenance of bowel function "by the use of laxatives and manual stimulation" warranted a 100 percent evaluation for loss of anal sphincter control under Diagnostic Code 7332, and that corrective action to remedy a finding to the contrary was required under 38 C.F.R. § 3.105.  Also submitted was a September 1994 Administrative review in an unrelated Veteran's case that in determining whether Aid and Attendance benefits were warranted under 38 C.F.R. § 3.350 found the Veteran met the criteria as the requirement for suppositories to induce bowel movements indicated that Veteran did not have voluntary control of those muscles.  

The Veteran's representative argued that these were "policy statements" of VA.  A review of these documents reflects, however, that they were reviews of specific cases.  To the extent other RO or Board decisions applied the definition in 38 C.F.R. § 3.350 to Diagnostic Code 7332, other RO and Board decisions are not precedential and the undersigned is not bound by the determination of another Judge or adjudicator in another case for another Veteran, based on other evidence.  38 C.F.R. § 20.1303.  Reviewing the February 1994 Director's Administrative review and the September 1994 administrative review of two unrelated cases that was submitted in support of applying this definition reflects the facts of those cases were quite different that the facts of the present case.  Specifically, in the September 1994 case, the Veteran's use of suppositories to induce bowel movements was found to indicate he did not have voluntary control of these muscles.  Significantly, in that case the question was whether Aid and Attendance under 38 C.F.R. § 3.350 was warranted.  Accordingly, it was entirely appropriate for the Director to look to the definition of 38 C.F.R. § 3.350.  In the February 1994 case, the Director applied the definition of 38 C.F.R. § 3.350 to Diagnostic Code 7332 explaining the requirement for loss of anal sphincter control was met even though incontinence has been overcome with a strict regimen of rehabilitation.  It appears in that case the Veteran used laxatives and manual stimulation.    

The Board further rejects the argument that the definition outlined in 38 C.F.R. § 3.350 should be applied to the present case.  There is nothing in 38 C.F.R. § 4.114 or Diagnostic Code 7332 that suggests the definition used to determine special monthly compensation benefits should be applied.  While 38 C.F.R. § 3.350 provides a definition, it does so in the context of combining loss of anal sphincter control with paralysis of both lower extremities for the purposes of providing a higher rate of pay.  It is not considering loss of sphincter control in its own right.  Furthermore, as noted above, the Diagnostic Code itself provided a definition of complete loss of sphincter control as meaning "uncontrollable bowel evaluation or leakage is so irregular or frequent as to make employability practically impossible," reflecting severity much greater than the definition offered by the Veteran's representative.  

To the extent to which the Veteran may argue that the definition of 38 C.F.R. § 3.350 should be applied to ensure a harmonious reading of similar subjects throughout the regulations, in this case, the regulations themselves deal with treatment of the same subject in different manner.  Rice v. Martin Marietta Corp., 13 F.3d 1563, 1568 (Fed. Cir. 1993); see also Roy v. Brown, 5 Vet. App. 554, 559 (1993) (Steinberg, J., dissenting) (citing Talley v. Derwinski, 2 Vet. App. 282, 286, 288 (1992) for the rule of interpretation that requires VA regulations to be read in harmony, in the same manner that various sections of a statutory scheme should be construed as to produce a harmonious whole).

Significantly, the purpose of 38 C.F.R. § 3.350 is to provide for higher rates of pay to acknowledge that certain disabilities or combinations of disabilities, such as amputations or blindness, may result in greater incapacity.  Accordingly, within that one regulation alone, the same disability may be defined differently depending upon what other disabilities are being combined.  For example, 38 C.F.R. § 3.350(a)(4) defines loss of use or blindness of one eye as having only light perception as when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects hand movements or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. § 3.350(b) defines blindness in both eyes with visual acuity of 5/200 or less or the concentric contraction of the field of vision beyond 5 degrees in both eyes.  38 C.F.R. § 3.350(d) requires anatomical loss of both eyes or blindness without light perception in both eyes.  38 C.F.R. § 3.350 (f)(2) allows for payment at intermediate rates and provides several different meanings for "blindness" depending upon the visual acuity of the other eye and the other service-connected disabilities being combined.  38 C.F.R. § 3.350(f)(2)(i)- (vii).  

Thus, within the same regulation, loss of use of an eye or "blindness" has many separate definitions and the definition is not harmonious within 38 C.F.R. § 3.350 itself.  Accordingly, as the purpose of 38 C.F.R. § 3.350 is entirely separate from the purpose of the Diagnostic Code 7332 and as 38 C.F.R. § 3.350 provides varying definitions for like-conditions within the construct of that regulation alone, the Board finds no requirement to apply the definition of loss of use of sphincter control that appears in 38 C.F.R. § 3.350 concerning paraplegia in determining whether there is complete loss of use of sphincter control under Diagnostic Code 7332.  

In sum, the record reflects the Veteran has reported frequent incontinence; however, the objective findings continue to reflect intact sensation and the ability to discern pressure on squeeze examination.  As the objective physical findings fail to support a finding of complete loss of sphincter control under the plain meaning of the terms or the definition proffered when the regulation was amended in 1935, the Board finds that an evaluation in excess of 60 percent is denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).

Extra-Schedular Evaluation

The Board has also considered whether the Veteran's bowel incontinence warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating. Id.  

The Board considered the memorandum decision's statement that there was a possibility that the disability might exceed the 60% disability rating but not reach the level contemplated by a 100% disability rating.  "Extensive leakage and fairly frequent involuntary bowel movements" is not defined and was not defined even when it was first inserted into the rating schedule in 1932.  Fairly is defined as "to a full degree or extent: plainly, distinctly or rather or moderately.  Merriam-Webster's Collegiate Dictionary 449 (11th ed. 2003).  Frequently is defined as common, usual, happening at short intervals; often repeated or occurring.  Id. at 500.  While it is possible that there is some level of disability somewhere between extensive leakage and fairly frequent involuntary bowel movements and complete loss of sphincter control, the relevant questions in determining whether an extraschedular evaluation is warranted are whether the schedule is not adequate and whether there is an exceptional disability picture.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported urgency, leakage and incontinence.  Such symptoms are contemplated by the governing regulations that expressly consider leakage, involuntary bowel movements, use of a pad and generalized impairment of sphincter control.  In other words, the currently assigned Diagnostic Code adequately contemplates all of the Veteran's symptoms. As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.  See Thun, 22 Vet. App. at 115 (noting that "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.").

Furthermore, even if the symptoms were not adequately contemplated in this case there is no indication that the Veteran has exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Although the one record in 2006 noted the Veteran quit school due to the frequent involuntary bowel movements, there is no indication that the condition resulted in hospitalization or marked interference with employment.  As discussed above, while dropping out of school may pose a serious impediment to the types of jobs the Veteran may ultimately obtain, the regulation does not contemplate compensation for that type of interference.  See 38 C.F.R. § 3.321 (noting the provisions of the rating schedule represent the average impairment in earning capacity in civil occupations and further explaining that exceptional disability picture is one with such related factors as marked interference with employment); 4.1 (noting that the rating represents the average impairment in working capacity and degrees of disability are considered adequate to compensate for considerable loss of working time); Miller v. Shinseki, 2011WL 287196, *3 (January 31, 2011); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  Furthermore, subsequent September 2007, September 2010 and May 2011 VA records noted that the Veteran planned to continue to get a masters and wanted a letter to indicate it was okay for him to go to school.  The Board also finds it significant that the June 2013 VA examiner concluded the condition did not impact the Veteran's ability to work.  In other words, although the Veteran may have dropped out of school, he contemplated returning and there is no indication in the record that the bowel incontinence resulted in marked interference with employment.  

To the extent to which the Veteran argues that his condition rendered him unemployable, this was addressed above in terms of the schedular criteria and alternatively would be addressed by a claim for a total disability evaluation due to individual unemployability (TDIU).  In Kellar v. Brown, the Court explained that effect of a service connected disability was measured differently for purposes of extraschedular consideration under 3.321 (marked interference with employment) and unemployability under 4.16 (unemployable or unable to secure and follow a substantially gainful occupation).  6 Vet. App. 157, 162 (1994).  The Court in Thun indicated that requiring the same showing of interference in obtaining or retaining employment would create an impermissible overlap between the two concepts.  As such, extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable."  Thun, 22 Vet. App. at 111, 117. 

As all of the Veteran's symptoms are contemplated by the rating schedule, and without evidence of interference with employment or frequent hospitalization, referral for extra-schedular consideration is not warranted. 


ORDER

An evaluation in excess of 60 percent for bowel incontinence is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


